
	
		I
		112th CONGRESS
		1st Session
		H. R. 504
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide immunity from civil liability to first
		  responders engaged in lawful efforts to prevent acts of terrorism, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 First Responders Fighting Terrorism
			 Protection Act of 2011.
		2.Immunity from
			 civil liability for engaging in lawful efforts to prevent acts of
			 terrorism
			(a)In
			 generalA first responder who takes reasonable action to prevent
			 an act of terrorism, or who observes, or receives a report of, covered activity
			 and takes reasonable action to respond to such activity shall have qualified
			 immunity from civil liability for such action, consistent with applicable law
			 in the relevant jurisdiction. A first responder not entitled to assert the
			 defense of qualified immunity shall nevertheless be immune from civil liability
			 under Federal, State, and local law if such first responder acted in good faith
			 and on objectively reasonable suspicion and took reasonable action to prevent
			 terrorist activity or in responding to the reported or observed covered
			 activity.
			(b)Savings
			 clauseNothing in this Act shall affect the ability of a first
			 responder to assert any defense, privilege, or immunity that would otherwise be
			 available, and this Act shall not be construed as affecting any such defense,
			 privilege, or immunity.
			(c)Attorney fees
			 and costsA first responder found to be immune from civil
			 liability under this Act shall be entitled to recover from the plaintiff all
			 reasonable costs and attorney fees.
			(d)DefinitionsIn
			 this Act:
				(1)The term
			 first responder means any Federal, State, or local law
			 enforcement agent, prosecution agent, border agent, immigration agent,
			 transportation security agent, fire fighter, or emergency medical service
			 provider, including—
					(A)any agent of the
			 Department of Justice, the Office of the Director of National Intelligence and
			 constituent agencies, the Department of Homeland Security, the United States
			 Capitol Police, the Park Police, and the Intelligence and Criminal
			 Investigation Divisions of each military department;
					(B)a State or
			 Commonwealth attorney, an officer or agent of a State police department, an
			 agent of a State Bureau of Investigation, an agent of any State Parks
			 Commission police, State and federalized National Guard personnel, and any
			 uniformed officer of Wildlife Fish and Game Commissions; and
					(C)a county or
			 municipal district attorney, an agent of a county sheriff’s department or
			 municipal police department, an agent or officer of a county or municipal fire
			 department, volunteer fire departments under contract with a State, county or
			 municipality, or a county or municipal emergency service department.
					(2)The term
			 act of terrorism means an act of domestic or international
			 terrorism as defined in section 2331 of title 18, United States Code.
				(3)The term
			 covered activity means any suspicious transaction, activity, or
			 occurrence that indicates that an individual may be engaging, or preparing to
			 engage, in a violation of law relating to an act of terrorism.
				(4)The term
			 reasonable action means a lawful effort made in good faith and
			 includes, but is not limited to, conduct involving—
					(A)the investigation
			 of suspicious behavior or suspected violations of law relating to an act of
			 terrorism;
					(B)the arrest,
			 detention, or interrogation of individuals engaging in suspicious behavior or
			 suspected of engaging in, or preparing to engage in, a violation of a law
			 relating to an act of terrorism; and
					(C)the administration
			 of or enrollment in counterterrorism training and research programs designed to
			 prevent violations of law relating to an act of terrorism.
					3.Application of
			 ActThis Act shall apply to
			 all activities and claims occurring on or after the date of enactment of this
			 Act.
		
